232 U.S. 694 (1914)
SANTA FE CENTRAL RAILWAY COMPANY
v.
FRIDAY.
No. 230.
Supreme Court of United States.
Submitted March 5, 1914.
Decided March 23, 1914.
ERROR TO THE SUPREME COURT OF THE TERRITORY OF NEW MEXICO.
Mr. E.W. Dobson for plaintiffs in error.
Mr. T.B. Catron, with whom Mr. George W. Prichard was on the brief, for defendant in error.
*698 MR. JUSTICE HOLMES delivered the opinion of the court.
This is an action for personal injuries brought by the defendant in error against the Railway Company under the act of June 11, 1906, c. 3073, 34 Stat. 232, held valid for the Territories in El Paso & Northeastern Ry. Co. v. Gutierrez, 215 U.S. 87. The plaintiff got a verdict and judgment which the Supreme Court of the Territory affirmed. 16 New Mex. 434.
The only argument addressed to us is an attack upon the jurisdiction of the court that tried the case. That court was the District Court sitting for the trial of causes arising under the Constitution and laws of the United States in the First Judicial District in the Territory of New Mexico. The Organic Act of September 9, 1850, c. 49, 9 Stat. 446, provided in § 10 for three judicial districts, and for a District Court to be held in each by a Justice *699 of the Supreme Court as should be prescribed by law. It further enacted that the jurisdiction of the several courts therein provided for "shall be as limited by law"; that "each of the said District Courts shall have and exercise the same jurisdiction in all cases arising under the Constitution and laws of the United States as is vested in the Circuit and District Courts of the United States;" and that the first six days of every term or so much of them as necessary "shall be appropriated to the trial of causes arising under the said Constitution and laws." See also Rev. Stat., § 1910. The court where the trial was held was one of these District Courts provided for by the Organic Act and the case was one arising under the laws of the United States.
But it is said that the jurisdiction of these courts was to be `as limited by law,' that that means by territorial legislation, and that a territorial statute provided for the holding of District Courts in the counties, and enacted that the District Courts in the counties should have "exclusive original jurisdiction in all civil cases which shall not be cognizable before probate judges and justices of the peace." Compiled Laws, 1897, § 900. By a later territorial act the District Courts in the various counties were given `jurisdiction in all civil causes in said counties which according to law belong to the District Courts,' id., § 901. And this was in pursuance not only of the Organic Act but of another act of Congress of June 14, 1858, c. 166, 11 Stat. 366, afterwards Rev. Stat., § 1874, by which the judges of the Supreme Court were "authorized to hold court within their respective districts, in the counties wherein, by the laws of the Territory, courts have been or may be established, for the purpose of hearing and determining all matters and causes, except those in which the United States is a party." Thus, it is argued, exclusive jurisdiction of cases like the present was transferred to the County District Courts.
*700 But it has been held for many years that the purpose and effect of these statutes was to give the judges of the Supreme Court sitting in the County District Courts authority to hear cases arising under territorial laws, and to make the jurisdiction over such cases exclusive in those courts. Lincoln-Lucky & Lee Mining Co. v. District Court, 7 New Mex. 486, 499-501. Murphy v. Murphy, 25 N.W. Rep. 806. The statutes, we believe, have not been understood to attempt to withdraw from the courts of the larger districts the authority expressly conferred upon them by the Revised Statutes and the Organic Act, a thing that of course territorial statutes could not do. See The City of Panama, 101 U.S. 453. We should not decide against the local understanding of a matter of purely local concern unless we thought it clearly wrong, instead of thinking it, as we do, plainly right. Phoenix Ry. Co. v. Landis, 231 U.S. 578, 579.
Judgment affirmed.